Case 15-81278 Doc 20 Filed 10/29/18 Page 1 of 1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Middle District of North Carolina

Case No. 15-81278

In re Car|ene Oxendine Sa|dana ,

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

United Asset Management, LLC
Name of Transferee

Name and Address where notices to transferee

DRRF || SPE LLC
Name of Transferor

Court Claim # (if known): 6-1

 

 

should be sent: Amount of Claim: $28,534-73
United Asset N|anagement, LLC Date Claim Filed: 04/07/2016
Attn: Thomas Vo
18682 Beach B|vd. #250, Huntington Beach, CA 92648

Phone: Phone:

Last Four Digits of Acct #: 9028 Last Four Digits of Acct. #: 1758

Name and Address where transferee payments
should be sent (if different from above):

c/o FC| Lender Services, |nc.

PO BOX 27370

Anaheim Hi||sl CA 92809

Phone:
Last Four Digits of Acct #:

 

9028

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ D. Anthony Sotti|e Date: 10/29/2018

Transferee/Transferee’s Agent

Penaltyfor making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

